DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 19-22 are currently pending. Claim 1-16 and 19-22 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 9, and 15, Lines 9-10 of Claim 1, Lines 10-11 of Claim 9, and Lines 13-14 of Claim 15 recite “wherein each aft secondary seal segment is attached to each seal shoe segment and is configured to be movable in the radial direction along with each seal shoe segment”. It is unclear if the claims intend to require each aft secondary seal segment be attached to and movable with every seal shoe segment or only a respective seal shoe segment. For example, the claim may be interpreted as a single aft secondary seal segment having an attachment to every seal shoe segment. The claim may also be interpreted as a single aft secondary seal segment being attached to a single respective seal shoe segment. For purposes of examination, it is believed the claims intend to refer to respective seal shoe segments. If so, Applicant may clarify by reciting language such as “wherein each aft secondary seal segment is attached to a respective seal shoe segment of the plurality of seal shoe segments” or use similar language instead of what is currently recited. 
	Regarding Claims 2, 10, and 16, Lines 1-3 of Claims 2 and 16 recite “wherein each aft secondary seal segment comprises at least a notch at an outer radial side, and wherein the notch is configured to receive the pin for accommodating a radial movement of each seal shoe segment.” Lines 1-3 of Claim 10 recite “at least a notch at an outer radial side of each aft secondary seal segment, wherein the notch is configured to receive the pin for accommodating a radial movement of each seal shoe segment.” It is unclear whether the claim intends to require each notch to accommodate for the movement of all the seal shoe segments or only a respective seal shoe segment in relation to the aft secondary seal segments. See also a similar issue in Claims 1, 9, and 15 addressed above. For purposes of examination, it is believed these limitations intend to refer to respective seal shoe segments. 
	Regarding Claims 7 and 21, Line 2 of both claims recite “the forward secondary comprises”. The claims appear to be missing a term. There is insufficient antecedent basis for this limitation because there is no previous recitation of simply a “forward secondary”. It is also unclear if this intends to refer to the seal. For purposes of examination, it is believed this limitation intends to refer to the “the forward secondary seal”. 
	Claims 3-6, 8, 11-14, 19-20, and 22 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9, 11, 15, and 19, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Curtin et al. (WO 2021/021132 A1), hereinafter Curtin. 
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 1, Figures 2 and 5 of Curtin disclose a non-contact seal assembly configured to seal a gap (11) between a stator (72) and a rotor (48) rotatable relative to the stator (72) in a gas turbine engine (see paragraph [0023]) comprising: a primary seal (26) comprising a seal shoe (28), wherein the seal shoe (28) comprises a plurality of seal shoe segments (see 26 of Figure 1) circumferentially spaced apart from each other, and wherein each seal shoe segment (of 28) is configured to be movable in a radial direction (up-down with respect to Figures 2, 5); a mid-plate (22) disposed forward to the primary seal (26); an aft secondary seal (122) disposed forward to the mid-plate (22), wherein the aft secondary seal (122) comprises a plurality of aft secondary seal segments (of 122) circumferentially spaced apart from each other, and wherein each aft secondary seal segment (of 122) is attached to each seal shoe segment (of 28) and is configured to be movable in the radial direction along with each seal shoe segment (of 28); a forward secondary seal (121) disposed forward to the aft secondary seal (122); a seal carrier comprising (36) an outer ring (“top” portion of 36 in Figure 2) and a front plate (left leg of 36) and a back plate (right leg of 36), wherein the front plate and the back plate extend circumferentially along the outer ring and radially from two axial sides of the outer ring forming a U-shape, and wherein the primary seal (26), the mid-plate (22), the aft secondary seal (122) and the forward secondary seal (121) are assembled in the U-shape; and a pin (25, 125) to hold the primary seal (26), the mid-plate (22), and the forward secondary seal (121) to the seal carrier (36) between the front plate and the back plate [0024, 0027]. Paragraph [0027] describes the fixing of the aft secondary seal (122) to the shoe of (26) and movement of the aft secondary seal (122) with the shoe. Paragraph [0027] also describes the function of pin (25, 125). 
Regarding Claim 5, Curtin discloses the non-contact seal assembly as set forth in Claim 1. 
Figure 5 of Curtin discloses wherein the forward secondary seal (121) is positioned at least partially overlapping the aft secondary seal (122) in the radial direction [0027]. 
Regarding Claim 9, Figures 2 and 5 of Curtin disclose a method for making a non-contact seal assembly to be used for sealing a gap (11) between a stator (72) and a rotor (48) rotatable relative to the stator (72) in a gas turbine engine (see paragraph [0023]) comprising: providing a primary seal (26) comprising a seal shoe (28), wherein the seal shoe (28) comprises a plurality of seal shoe segments (see 26 of Figure 1) circumferentially spaced apart from each other, and wherein each seal shoe segment (of 28) is configured to be movable in a radial direction (up-down with respect to Figures 2 and 5); disposing a mid-plate (22) forward to the primary seal (26); disposing an aft secondary seal (122) forward to the mid-plate (22), wherein the aft secondary seal (122) comprises a plurality of aft secondary seal segments (of 122) circumferentially spaced apart from each other, and wherein each aft secondary seal segment (of 122) is attached to each seal shoe segment (of 28) and is configured to be movable in the radial direction along with each seal shoe segment (of 28); disposing a forward secondary seal (121) forward to the aft secondary seal (122); providing a seal carrier (36) comprising an outer ring (“top” of 36) and a front plate (left leg of 36) and a back plate (right leg of 36), wherein the front plate and the back plate extend circumferentially along the outer ring and radially from two axial sides of the outer ring forming a U-shape, and wherein the primary seal (26), the mid-plate (22), the aft secondary seal (122) and the forward secondary seal (121) are assembled in the U-shape; and holding the primary seal (26), the mid-plate (22), and the forward secondary seal (121) to the seal carrier (36) between the front plate and the back plate by a pin (25, 125) [0024, 0027]. Paragraph [0027] describes the fixing of the aft secondary seal (122) to the shoe of (26) and movement of the aft secondary seal (122) with the shoe. Paragraph [0027] also describes the function of pin (25, 125).
Regarding Claim 11, Curtin discloses the method as set forth in Claim 9. 
Figure 5 of Curtin discloses positioning the forward secondary seal (121) at least partially overlapping the aft secondary seal (122) in the radial direction [0027].
Regarding Claim 15, Figures 2 and 5 of Curtin disclose a gas turbine engine (see paragraph [0023]) comprising a stator (72); a rotor (48) rotatable relative to the stator (72); and a non-contact seal assembly arranged between the stator (72) and the rotor (48) configured to seal a gap (11) between the stator (72) and the rotor (48), wherein the non-contact seal assembly comprises: a primary seal (26) comprising a seal shoe (28), wherein the seal shoe (28) comprises a plurality of seal shoe segments (see 26 of Figure 1) circumferentially spaced apart from each other, and wherein each seal shoe segment is configured to be movable in a radial direction (up-down with respect to Figures 2, 5); a mid-plate (22) disposed forward to the primary seal (26); an aft secondary seal (122) disposed forward to the mid-plate (22), wherein the aft secondary seal (122) comprises a plurality of aft secondary seal segments (of 122) circumferentially spaced apart from each other, and wherein each aft secondary seal segment (of 122) is attached to each seal shoe segment (of 28) and is configured to be movable in the radial direction along with each seal shoe segment (of 28); a forward secondary seal (121) disposed forward to the aft secondary seal (122); a seal carrier comprising (36) an outer ring (“top” portion of 36 in Figure 2) and a front plate (left leg of 36) and a back plate (right leg of 36), wherein the front plate and the back plate extend circumferentially along the outer ring and radially from two axial sides of the outer ring forming a U-shape, and wherein the primary seal (26), the mid-plate (22), the aft secondary seal (122) and the forward secondary seal (121) are assembled in the U-shape; and a pin (25) to hold the primary seal (26), the mid-plate (22), and the forward secondary seal (121) to the seal carrier (36) between the front plate and the back plate [0024, 0027]. Paragraph [0027] describes the fixing of the aft secondary seal (122) to the shoe of (26) and movement of the aft secondary seal (122) with the shoe. Paragraph [0027] also describes the function of pin (25, 125). 
Regarding Claim 19, Curtin discloses the gas turbine as set forth in Claim 15. 
Figure 5 of Curtin discloses wherein the forward secondary seal (121) is positioned at least partially overlapping the aft secondary seal (122) in the radial direction [0027]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7, 12-13, and 20-21, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Curtin in view of Smith (US 2019/0234240 A1), hereinafter Smith. 
Regarding Claim 6, Curtin teaches the non-contact seal assembly as set forth in Claim 1. 
Curtin does not expressly teach wherein an adjacent surface between each aft secondary seal segment and the mid-plate comprises a coating layer as claimed. However, a coating would have been obvious in view of Smith. 
Figure 2 of Smith teaches a seal assembly which includes a coating layer (48). The coating layer (48) helps prevent the risks of metal-to-metal contact. Smith notes this contact to be dangerous. Furthermore, interfacing surfaces may be provided with different coating materials so as to control the wear rate between the two components [0031]. Although of not the exact same structure, the teachings of Smith provides solutions regarding the detriments of having the surfaces of sealing assembly components in constant contact. Note that paragraph [0030] of Curtin discusses an embodiment with a spring and states the springs may comprise “an alloy material similar to that of the components of the non-contact seal assembly”. Thus, the non-contact seal assembly disclosed by Curtin is interpreted as comprising metal. The closeness between the aft secondary seal (122) and mid-plate (22) is exemplified in Figure 5 of Curtin. The seal (122) is fixed to the shoe according to paragraph [0027], therefore it moves with the shoe relative to other adjacent components, such as mid-plate (22), risking contact. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact seal assembly taught by Curtin such that an adjacent surface between each aft secondary seal segment and the mid-plate comprises a coating layer as suggested by Smith, to provide the benefits of avoiding direct contact between the surfaces of the two components, and allowing for the control of wear between the two components. 
Regarding Claim 7, Curtin teaches the non-contact seal assembly as set forth in Claim 1. 
Curtin does not expressly teach wherein an adjacent surface between each aft secondary seal segment and the forward secondary comprises a coating layer as claimed. However, a coating would have been obvious in view of Smith. 
Figure 2 of Smith teaches a seal assembly which includes a coating layer (48). The coating layer (48) helps prevent the risks of metal-to-metal contact. Smith notes this contact to be dangerous. Furthermore, interfacing surfaces may be provided with different coating materials so as to control the wear rate between the two components [0031]. Although of not the exact same structure, the teachings of Smith provides solutions regarding the detriments of having the surfaces of sealing assembly components in constant contact. Note that paragraph [0030] of Curtin discusses an embodiment with a spring and states the springs may comprise “an alloy material similar to that of the components of the non-contact seal assembly”. Thus, the non-contact seal assembly disclosed by Curtin is interpreted as comprising metal. The closeness between the aft secondary seal (122) and forward secondary seal (121) is exemplified in Figure 5 of Curtin. The seal (122) is fixed to the shoe according to paragraph [0027], therefore it moves with the shoe relative to other adjacent components, such as forward secondary seal (121), risking contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact seal assembly taught by Curtin such that an adjacent surface between each aft secondary seal segment and the forward secondary comprises a coating layer as suggested by Smith, to provide the benefits of avoiding direct contact between the surfaces of the two components, and allowing for the control of wear between the two components. 
Regarding Claim 12, Curtin teaches the method as set forth in Claim 9. 
Curtin does not expressly teach applying a coating layer to an adjacent surface between each aft secondary seal segment and the mid-plate as claimed. However, a coating would have been obvious in view of Smith. 
Figure 2 of Smith teaches a seal assembly which includes a method of applying a coating layer (48). The coating layer (48) helps prevent the risks of metal-to-metal contact. Smith notes this contact to be dangerous. Furthermore, interfacing surfaces may be provided with different coating materials so as to control the wear rate between the two components [0031]. Although of not the exact same structure, the teachings of Smith provides solutions regarding the detriments of having the surfaces of sealing assembly components in constant contact. Note that paragraph [0030] of Curtin discusses an embodiment with a spring and states the springs may comprise “an alloy material similar to that of the components of the non-contact seal assembly”. Thus, the non-contact seal assembly disclosed by Curtin is interpreted as comprising metal. The closeness between the aft secondary seal (122) and mid-plate (22) is exemplified in Figure 5 of Curtin. The seal (122) is fixed to the shoe according to paragraph [0027], therefore it moves with the shoe relative to other adjacent components, such as mid-plate (22), risking contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Curtin with applying a coating layer to an adjacent surface between each aft secondary seal segment and the mid-plate as suggested by Smith, to provide the benefits of avoiding direct contact between the surfaces of the two components, and allowing for the control of wear between the two components. 
Regarding Claim 13, Curtin teaches the method as set forth in Claim 9. 
Curtin does not expressly teach applying a coating layer to an adjacent surface between each aft secondary seal segment and the forward secondary seal as claimed. However, a coating would have been obvious in view of Smith. 
Figure 2 of Smith teaches a seal assembly which includes a method of applying a coating layer (48). The coating layer (48) helps prevent the risks of metal-to-metal contact. Smith notes this contact to be dangerous. Furthermore, interfacing surfaces may be provided with different coating materials so as to control the wear rate between the two components [0031]. Although of not the exact same structure, the teachings of Smith provides solutions regarding the detriments of having the surfaces of sealing assembly components in constant contact. Note that paragraph [0030] of Curtin discusses an embodiment with a spring and states the springs may comprise “an alloy material similar to that of the components of the non-contact seal assembly”. Thus, the non-contact seal assembly disclosed by Curtin is interpreted as comprising metal. The closeness between the aft secondary seal (122) and forward secondary seal (121) is exemplified in Figure 5 of Curtin. The seal (122) is fixed to the shoe according to paragraph [0027], therefore it moves with the shoe relative to other adjacent components, such as forward secondary seal (121), risking contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Curtin with applying a coating layer to an adjacent surface between each aft secondary seal segment and the forward secondary seal as suggested by Smith, to provide the benefits of avoiding direct contact between the surfaces of the two components, and allowing for the control of wear between the two components. 
Regarding Claim 20, Curtin teaches the gas turbine as set forth in Claim 15. 
Curtin does not expressly teach wherein an adjacent surface between each aft secondary seal segment and the mid-plate comprises a coating layer as claimed. However, a coating would have been obvious in view of Smith. 
Figure 2 of Smith teaches a seal assembly which includes a coating layer (48). The coating layer (48) helps prevent the risks of metal-to-metal contact. Smith notes this contact to be dangerous. Furthermore, interfacing surfaces may be provided with different coating materials so as to control the wear rate between the two components [0031]. Although of not the exact same structure, the teachings of Smith provides solutions regarding the detriments of having the surfaces of sealing assembly components in constant contact. Note that paragraph [0030] of Curtin discusses an embodiment with a spring and states the springs may comprise “an alloy material similar to that of the components of the non-contact seal assembly”. Thus, the non-contact seal assembly disclosed by Curtin is interpreted as comprising metal. The closeness between the aft secondary seal (122) and mid-plate (22) is exemplified in Figure 5 of Curtin. The seal (122) is fixed to the shoe according to paragraph [0027], therefore it moves with the shoe relative to other adjacent components, such as mid-plate (22), risking contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine taught by Curtin such that an adjacent surface between each aft secondary seal segment and the mid-plate comprises a coating layer as suggested by Smith, to provide the benefits of avoiding direct contact between the surfaces of the two components, and allowing for the control of wear between the two components. 
Regarding Claim 21, Curtin teaches the gas turbine as set forth in Claim 15. 
Curtin does not expressly teach wherein an adjacent surface between each aft secondary seal segment and the forward secondary comprises a coating layer as claimed. However, a coating would have been obvious in view of Smith. 
Figure 2 of Smith teaches a seal assembly which includes a coating layer (48). The coating layer (48) helps prevent the risks of metal-to-metal contact. Smith notes this contact to be dangerous. Furthermore, interfacing surfaces may be provided with different coating materials so as to control the wear rate between the two components [0031]. Although of not the exact same structure, the teachings of Smith provides solutions regarding the detriments of having the surfaces of sealing assembly components in constant contact. Note that paragraph [0030] of Curtin discusses an embodiment with a spring and states the springs may comprise “an alloy material similar to that of the components of the non-contact seal assembly”. Thus, the non-contact seal assembly disclosed by Curtin is interpreted as comprising metal. The closeness between the aft secondary seal (122) and forward secondary seal (121) is exemplified in Figure 5 of Curtin. The seal (122) is fixed to the shoe according to paragraph [0027], therefore it moves with the shoe relative to other adjacent components, such as forward secondary seal (121), risking contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine taught by Curtin such that an adjacent surface between each aft secondary seal segment and the forward secondary comprises a coating layer as suggested by Smith, to provide the benefits of avoiding direct contact between the surfaces of the two components, and allowing for the control of wear between the two components. 

Claims 8, 14, and 22, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Curtin in view of Webster et al. (US 2017/0051834 A1), hereinafter Webster.
Regarding Claim 8, Curtin teaches the non-contact seal assembly as set forth in Claim 1. 
Curtin does not expressly teach the assembly comprising a plurality of non-contact seal segments. However, having a plurality of seal segments would have been obvious in view of Webster. 
Figure 3(a) of Webster exemplifies a non-contact seal assembly. Webster discusses that while sealing arrangements may be continuous, they may also be arranged in a plurality of segments. Segmenting allows for structural flexibility during design an adjustment of degrees of freedom between segments. The segments may be made to be capable of acting independently of one another [0222-0224]. While the seal is not of the exact same structure as that taught by Curtin, Webster is considered analogous art because it is still considered within the same field endeavor, seals, and reasonably pertinent to a problem faced by the inventor, improvement of seal assemblies. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact seal assembly taught by Curtin to comprise a plurality of non-contact seal segments as suggested by Webster, to provide the benefit of structural flexibility where the segments are capable of acting independently of one another. 
Regarding Claim 14, Curtin teaches the method as set forth in Claim 9. 
Curtin does not expressly teach segmenting the non-contact seal assembly into a plurality of non-contact seal segments. However, having a plurality of seal segments would have been obvious in view of Webster. 
Figure 3(a) of Webster exemplifies a non-contact seal assembly. Webster contemplates segmenting the seal assembly to a plurality of non-contact seal segments. Segmenting allows for structural flexibility during design an adjustment of degrees of freedom between segments. The segments may be made to be capable of acting independently of one another [0222-0224]. While the seal is not of the exact same structure as that taught by Curtin, Webster is considered analogous art because it is still considered within the same field endeavor, seals, and reasonably pertinent to a problem faced by the inventor, improvement of seal assemblies. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Curtin to comprise segmenting the non-contact seal assembly to a plurality of non-contact seal segments as suggested by Webster, to provide the benefit of structural flexibility where the segments are capable of acting independently of one another. 
Regarding Claim 22, Curtin teaches the gas turbine as set forth in Claim 15. 
Curtin does not expressly teach the assembly comprising a plurality of non-contact seal segments. However, having a plurality of seal segments would have been obvious in view of Webster. 
Figure 3(a) of Webster exemplifies a non-contact seal assembly. Webster discusses that while sealing arrangements may be continuous, they may also be arranged in a plurality of segments. Segmenting allows for structural flexibility during design an adjustment of degrees of freedom between segments. The segments may be made to be capable of acting independently of one another [0222-0224]. While the seal is not of the exact same structure as that taught by Curtin, Webster is considered analogous art because it is still considered within the same field endeavor, seals, and reasonably pertinent to a problem faced by the inventor, improvement of seal assemblies. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine taught by Curtin to comprise a plurality of non-contact seal segments as suggested by Webster, to provide the benefit of structural flexibility where the segments are capable of acting independently of one another. 
Allowable Subject Matter
Claims 2-4, 10, and 16, as far as they are definite and understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 2, 10, and 16, the closest prior art, Curtin, does not expressly teach wherein each aft secondary seal segment comprises at least a notch at an outer radial side, and wherein the notch is configured to receive the pin for accommodating a radial movement of each seal shoe segment (Claims 2, 16), nor providing at least a notch at an outer radial side of each aft secondary seal segment, wherein the notch is configured to receive the pin for accommodating a radial movement of each seal shoe segment (Claim 10) as claimed. Rather, Figure 1 of Curtin shows no such notch present on either portion of the secondary seal segment (14). The prior art of record does not indicate it would have been obvious to one of ordinary skill to include such a notch. According to paragraph [0042-0043] of the Specification filed February 10, 2022, the notch is arranged to receive the pin so that it accommodates the movement of the shoe as the shoe moves in the radial direction, As such, the notch helps reduce the risk of failure during operation. 
	Claims 3-4 subsequently depend upon Claim 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Virkler (US 2020/0248810 A1), DiFrancesco et al. (US 2019/0101014 A1), Wilson et al. (US 2016/0102570 A1) teach similar sealing arrangements but are missing the claimed pin configuration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745